Citation Nr: 0702347	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a crush injury to the left hand with 
fracture and loss of substance of the long finger and injury 
to the index finger, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 through March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

During his hearing in September 2005, the veteran complained 
that he feels pain in his left elbow which he associates with 
his service-connected disability of the left hand.  This 
issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected residuals of a crush injury to his left hand with 
fracture and loss of substance of the long finger and injury 
to the index finger.  He is presently rated as 30 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5307 
(2006).  

VA's Duty to Notify
Under 38 C.F.R. § 3.159(b) (2006), the veteran should have 
been notified of the evidence necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  § 3.159(b) also requires VA to 
ask the veteran to provide VA with any pertinent evidence he 
may have regarding his claim.  Also, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that § 3.159(b) requires VA to 
inform the veteran of the type of evidence necessary to 
establish effective dates and disability ratings.  VA's 
February 2003 letter to the veteran did inform him that VA 
needed evidence to show that his condition worsened, but it 
in no other way met the requirements of either § 3.159(b), or 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   As such, a 
remand is required so that corrective notice may be issued.

Current Severity of the Disability
The veteran was afforded a VA examination in March 2003.  The 
examiner reported upon the veteran's limited range of motion, 
pain, and his cold feeling during inclement whether.  At that 
time, the veteran reported his belief that his sensation was 
intact over the entire hand.  

Since the March 2003 examination, the veteran provided 
testimony at a Board hearing that suggests some scarring 
around his left hand injury site.  In particular, the hearing 
transcript reports discussion of scarring on the top and 
bottom of the left hand.  Scarring was not addressed in the 
March 2003 examination report and was not addressed in the 
veteran's rating decision.  As such, a skin examination is 
warranted to assess the severity of scarring around the 
veteran's service connected left hand. 

At the hearing, the veteran also discussed numbness around 
the injured left fingers.  The veteran reported a decrease in 
sensation around the left fingers in that he sometimes cuts 
his hand and does not know it until he sees blood.  In other 
words, he does not feel his hand being cut.  The veteran also 
described his left index and long fingers as "numb."  This 
suggests the need for an examination to determine 
neurological damage to the veteran's service-connected left 
hand.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran with regard to his 
increased rating claim by issuing 
corrective notice that is fully compliant 
with 
38 C.F.R. § 3.159(b) and Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Provide a VA scars examination to the 
veteran in order to assist in evaluating 
the severity of any scar residuals of a 
crush injury to the left hand. 

The claims folder, including the March 
2003 VA examination report and September 
2005 hearing transcript, must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  The examiner should 
complete all relevant inquiries on the 
examination worksheet.

3.  Provide a VA neurological examination 
to the veteran in order to assist in 
evaluating the severity of any 
neurological residuals of a crush injury 
to the left hand. 

The claims folder, including the March 
2003 VA examination report and September 
2005 hearing transcript, must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  The examiner should 
complete all relevant inquiries on the 
examination worksheet.

4.  After the foregoing development has 
been completed, arrange to have the 
veteran scheduled for a joints examination 
of his left hand.  After examining the 
veteran, and conducting any testing deemed 
necessary, the examiner should fully 
describe any and all functional deficits 
associated with the service-connected 
disability of the veteran's left hand.  If 
any deficits of the wrist are identified, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that such deficits are 
attributable to the service-connected 
disability of the left hand.  The examiner 
should complete all relevant inquiries on 
the examination worksheet.

The claims folder, including the March 
2003 VA examination report and September 
2005 hearing transcript, must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

5.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


